DETAILED ACTION
This action is in response to applicant’s amendment received on 08/18/2022. Amended claims 1 and 6 are acknowledged. Claims 1-11 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear how the “the first hole structure” can comprise “a wall” since the hole structure is an actual hole, as clearly seen in the drawings of the instant specification.
For the purpose of this examination the claim has been interpreted to mean, in lines 8-9:
--…and fixed onto a wall of the casing having the first hole structure.--.
Regarding claim 2-11, the claims are rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al. (US 2013/0068434, herein “Takano”).
Regarding claim 1, Takano discloses: 
a heat-dissipating device (figs. 1-5) comprising:
a casing (11a), having a first hole structure (see annotated fig. 2-TAKANO, page 3); and 
a heat dissipating fin set (20) (fig. 1), comprising:
a protruding fin (20a, 20b, 20c), 
a hollow chamber of the protruding fin (20a, 20b, 20c) having a first opening and a second opening adjacent to each other, the first opening being connected to an inner space of the casing (11a) see annotated fig. 1-TAKANO, below, as applies to annotated fig. 2-TAKANO, below);


    PNG
    media_image1.png
    491
    565
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    472
    499
    media_image2.png
    Greyscale

a sheltering component (11b) disposed on a lateral side of the protruding fin (20a, 20b, 20c) to seal the second opening (clearly seen in annotated fig. 1-TAKANO, page 3)
It is noted, the term “lateral side” is a broad and relative term since any side of the cooling fin can be read as lateral depending on the design choice based on the user needs. For instance, simply rotating 90 degrees the arrangement of Takano’s figure 1 would yield the claimed invention (see annotated fig. 1-TAKANO, page 3). Such rearrangement of parts, wherein the rearrangement does not fundamentally alter the operation of the device, has been found in case law to be unpatentable (see MPEP, section 2144.04.VI.C.);
and
a bridging component (21a, 21b) connected to the protruding fin (20a, 20b, 20c) (fig. 2) and fixed (through 12a, 12b) (fig. 2) onto a wall of the casing having the first hole structure [col. 4, lines 57-60] (see annotated fig. 2-TAKANO, page 3).
Regarding claim 9, Takano discloses: 
the bridging component (21a, 21b) and the protruding fin (20a, 20b, 20c) being integrated monolithically [col. 4, lines 54-57].
Regarding claim 10, Takano discloses: 
the protruding fin (20a, 20b, 20c) being a waved structure (figs. 1-5).

Allowable Subject Matter
Claims 2-8 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
The rejection of claims 6-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of the amendments.
Applicant's arguments filed 08/18/2022 have been fully considered but they are not persuasive
In page 6, lines 2-5, Applicant argues that “…the connecting parts 21a and 21b are connecting parts between the cooling fins 20a, 20b and 20c but cannot shelter a lateral opening of the cooling fins 20” and that “…the top plate 11b covers the frame 11a and cannot be connected with the cooling fin 20.”
In response, it is unclear what the argument is here. Takano’s connecting parts 21a and 21b are read as the bridging component claimed. In Takano’s, the bridging component (21a, 21b) is clearly connected to the fin (20a, 20b, 20c) and fixed into one of the walls of the casing (11a) that forms the first hole structure (fig. 2) [col. 4, lines 57-60], which is exactly what is been claimed in newly amended claim 1. In the instant rejection, Takano’s bridging component (21a, 21b) are not interpreted to shelter any openings of the cooling fins (20).
Regarding the “…the top plate 11b covers the frame 11a and cannot be connected with the cooling fin 20”, Takano’s sheltering component (11b) clearly connects with the cooling fin (20) (the cooling fin 20 abuts component 11b, clearly seen in fig.1) and therefore seals the second opening of the fin (20) as can clearly be seen in annotated fig. 1-TAKANO, page 3.
In page 6, lines 14-26, Applicant argues that Takano’s sheltering component (11b) is not disposed on the lateral side of the cooling fin (20) and cannot seal the lateral opening of the cooling fin (20); and that Takano’s bridging components (21a, 21b) are not disposed on the side of the side walls of the casing (11a).
In response, as clearly addressed in the rejection, above, the term “lateral side” is a broad and relative term since any side of the cooling fin can be read as lateral depending on the design choice based on the user needs. For instance, simply rotating 90 degrees the arrangement of Takano’s figure 1 would yield the claimed invention (see annotated fig. 1-TAKANO, page 3). Such rearrangement of parts, wherein the rearrangement does not fundamentally alter the operation of the device, has been found in case law to be unpatentable (see MPEP, section 2144.04.VI.C.).
In response to applicant's argument that Takano’s sheltering component (11b) “…cannot seal the lateral opening of the cooling fin (20)” and that Takano’s bridging components (21a, 21b) “…are not disposed on the side walls of the casing (11a)”, it is noted that the aforementioned features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this respect, the device of Takano structurally meets the invention as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        


/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763